Citation Nr: 1132223	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1970 to August 1970.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in part, denied the Veteran's service-connection claim for Type II diabetes mellitus.  The Veteran disagreed with the RO's determination and perfected an appeal as to this issue. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the Little Rock RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.


FINDING OF FACT

The evidence of record shows that the Veteran did not have Type II diabetes mellitus during service or within one year of his discharge from service, nor is his current diabetes disability shown to be etiologically related to an incident occurring during his active military service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by active service, and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)] redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) [reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect].

With respect to the Veteran's service-connection claim for diabetes, the Board observes that in a July 2007 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA. The VCAA letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.  The Board finds that VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records and available post-service VA treatment records.  While the Veteran has not been afforded a VA examination in connection with his diabetes claim, the Board finds that it is not obligated to provide one.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As detailed below in the analysis portion of this decision, there is no "notation" of an in-service event or "notation" of a manifestation of diabetes to a degree of 10 percent or more during the one-year presumptive period following the Veteran's discharge from service.  Also, the record only contains the Veteran's conclusory generalized statement that his diabetes was caused by in-service exposure to chemicals.  He does not contend that he had been advised by a medical professional that this claimed disorder was due to any chemical exposures.  Thus, the low threshold of an "indication" diabetes has a causal connection or association with service has not been met.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) [rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues].  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has obtained representation, and provided hearing testimony at a personal hearing before the undersigned.  Thus, he has been provided with a meaningful opportunity to participate in the claims process.  The Board finds that VA's duty to assist has been met.
Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service (or in the presumptive period); (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 [lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection]; 38 C.F.R. § 3.303(b).  These elements may also be established by competent lay evidence for certain disabilities.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a compensable degree within one year from the date of termination of such service, such shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010);      38 C.F.R. §§ 3.307, 3.309 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In essence, the Veteran contends that his current diabetes was caused by, or is otherwise related to exposure to chemicals in service.  

As noted above, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Concerning the existence of a present disability, it is undisputed that the Veteran has a current diagnosis of Type II diabetes mellitus.  See, e.g., the Veteran's May 1, 2006 VA treatment report [noting an assessment of "diabetes not controlled"].  

With respect to in-service disease, the Veteran's service treatment records do not reflect that the Veteran complained of, sought treatment for, or was diagnosed at any time with diabetes mellitus.  Additionally, the Veteran's service records do not contain evidence of any precursor to the disease.  Indeed, no abnormal blood sugar readings are noted.  The Veteran's August 1970 examination on separation from service indicated a "normal" clinical evaluation of the Veteran's endocrine system, and laboratory findings obtained at that time were pertinently negative.  See the Veteran's August 24, 1970 Report of Medical Examination.  Thus, in-service disease is not demonstrated. 

The Board adds that the Veteran's diabetes was clinically diagnosed no earlier than 2002 [see the December 2009 hearing transcript, page 7], more than 30 years following his separation from service.  As such, the presumptions outlined in 38 C.F.R. § 3.307 and 3.309(a) discussed above are not for application. 

With respect to in-service injury, the Veteran asserts that he was exposed to "chemicals" while serving as a valet to the executive officer of a destroyer, located off the coast of Cuba and Puerto Rico, which may have contributed to his subsequent development of diabetes.  See the December 2009 hearing transcript, pages 4, 9 and 10.  The Veteran has not specified what chemical or chemicals in particular he worked around, nor has he argued that any such chemical was in fact Agent Orange.  Rather, the Veteran has simply indicated that he remembered smelling chemicals when loading and unloading his ship.  Id. at page 10. 

The Veteran is certainly competent to state whether he smelled chemicals in performance of his duties in service.  Crucially however, the Veteran's mere contention that he smelled chemicals during his service on board a ship is not a credible in-service "notation" that he was exposed to herbicides in service.  Rather, the Veteran's contention is only speculation on his part.  Moreover, there are no circumstances of his service that suggest he directly supported missions related to the Vietnam War effort as his DD Form 214 reflects that he was only awarded the National Defense Service Medal.  In the absence of such in-service event, there can be no basis of service connection of diabetes on the theory that the Veteran was exposed to herbicides.  Also, there is no objective evidence of record demonstrating that the Veteran incurred any injury thereby.  In fact, the objective evidence is clearly against a finding that the Veteran incurred any endocrine injury from working around chemicals in service, as his separation examination specifies that his laboratory studies were "negative" at that time, and that he had a "normal" clinical evaluation of the endocrine system.  

At the hearing, the Veteran testified that he experienced tingling and numbness in his lower extremities prior to his diagnosis of diabetes.  Significantly, he did not contend that he experienced such symptoms in service.  Indeed, his service treatment records are pertinently silent as to any complaints of lower extremity numbness or tingling.  Further, the Veteran's separation examination indicates "normal" clinical evaluations of the Veteran's neurologic systems, feet and lower extremities.  Rather, he experienced symptoms between his discharge and diagnosis of diabetes in 2002.  Thus, there is no "notation" of symptoms of tingling and numbness in service as is required for a finding of continuity of symptomatology under element (1) of Savage, discussed above.  To the extent the Veteran's assertion may be construed that he experienced tingling and numbness in his lower extremities during the one-year presumptive period following his discharge from service, the Board notes that the presumption attaches if the claimed disability manifests to a degree of 10 percent or more.  See 38 C.F.R. § 3.307(a)(3) (2010).  The Veteran's diabetes is a latent disability that he is not competent to diagnose or assess its severity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, there is no "notation" of symptoms of tingling and numbness related to underlying diabetes that manifested to a degree of 10 percent or more during the one year following discharge as is required for a finding of continuity of symptomatology under element (1) of Savage, discussed above.  Accordingly, service connection for diabetes mellitus may not be established on the basis of a continuity of symptomatology theory of entitlement.  

To the extent the Veteran's contentions may be construed as nexus evidence (other than evidence relating to a continuity of symptomatology theory of entitlement), again, the Board notes that the Veteran's diabetes is a latent disability that he is not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertion that he has diabetes due to service and that he experienced foot numbness and tingling in years dating back to just after service in no way constitutes a competent clinical diagnosis of a diabetes disability dating equally as far back.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  For all of the above reasons, the Board finds that service connection for diabetes mellitus Type II is not warranted. 

In this connection, the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus.  The benefit-of-the-doubt rule is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus Type II is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


